Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Northgate Minerals Reports Record Gold Production of 362,743 Ounces in 2009 Expanded 2010 Exploration Budget of $21 Million VANCOUVER, Jan. 18 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX, NYSE Amex: NXG) today reported gold production of 81,098 ounces in the fourth quarter of 2009, bringing full year production to a record 362,743 ounces of gold. << Fourth Quarter and Full Year 2009 Production Highlights - Quarterly gold production of 81,098 ounces at Northgate's three operating mines. - Fosterville achieved the highest quarterly gold production in the history of the mine, producing 26,615 ounces of gold. Full year production at Fosterville of 103,360 ounces of gold was also a record high. - Stawell generated its strongest production quarter of the year, producing 23,566 ounces of gold. - Kemess reached its quarterly and annual forecast, producing 30,917 ounces of gold in the fourth quarter, bringing annual production to a total of 173,040 ounces of gold. - In addition to strong fourth quarter gold production at Kemess, the mine also produced 11.7 million pounds of copper for a total of 52.5 million pounds in 2009. - The estimated average net cash cost(x) of production for the fourth quarter was $529 per ounce, bringing the average cash costs for 2009 to $475 per ounce. - Northgate's cash balance at the end of 2009 was $253.8 million, which was $17.9 million higher than the cash balance at the end of the previous quarter. (x) The net cash cost per ounce of production is a non-GAAP measure. See section entitled "Non-GAAP Measures" in the Corporation's third quarter MD&A Report. Q4 and full year 2009 cash cost figures are unaudited estimates and are subject to revision. >> The following table provides a summary of production at Northgate's operations in 2009. << 2009 Q1 2009 Q2 2009 Q3 2009 Q4 2009 Total Gold Production (ounces) Fosterville 25,779 25,416 25,550 26,615 103,360 Stawell 22,392 20,066 20,319 23,566 86,343 Kemess 59,306 47,895 34,922 30,917 173,040 Total Gold Production (ounces) 107,477 93,377 80,791 81,098 362,743 Copper Production (thousands pounds) 15,007 13,805 11,934 11,749 52,495 Net cash cost ($/ounce)(1) 396 465 539 529 475 (1) Q4 and full year 2009 cash cost figures are unaudited estimates and are subject to revision. >> Ken Stowe, President & CEO, commented, "We are pleased to have achieved a second straight year of record gold production, highlighted by solid fourth quarter performance at our three producing mines. In Australia, Fosterville achieved quarterly and annual records for gold production while Stawell returned to higher production levels to finish the year off with its strongest quarter. Closer to home, Kemess had an excellent year, achieving its forecast for gold production while beating cash cost estimates. Despite a year that started off amid extremely challenging economic and investment conditions, we remained focused on the technical, operational and development plans at each of our operations and we are extremely pleased to have capped off the year with record gold production and excellent operating cash flow. In 2010, with a strong balance sheet and continuing high metal prices, we look forward to a successful year highlighted by another annual production record at Fosterville, the two millionth ounce produced in the long history of Stawell, continued low-cost production at Kemess and the commencement of construction at Young-Davidson. In addition, we have budgeted over $21 million for exploration at Fosterville, Stawell and Young-Davidson where there is excellent potential for organic reserve growth." Results of Operations Fosterville Gold Mine The Fosterville Gold mine achieved its strongest quarterly production in the history of the mine, generating 26,615 ounces of gold at a net cash cost of $706 per ounce. Production for all of 2009 totalled 103,360 ounces of gold, which was an annual record for the mine and a 46% increase over 2008 production. The average net cash cost of production for 2009 was $573 per ounce, which was a dramatic improvement over the $831 per ounce recorded in the prior year. However, the 2009 net cash cost in US$/ounce was slightly higher than our guidance due to the substantial appreciation of the Australian dollar. Stawell Gold Mine The Stawell Gold mine achieved its strongest production quarter for the year, generating 23,566 ounces of gold, at a net cash cost of $719 per ounce.
